DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 11/13/2020 (“11-13-20 OA”), Applicants amended claims 1, 5 and 12, canceled claims 2-4, 6 and 7 while adding new claims 13-25 in reply dated 02/10/2021 (“02-10-21 Reply”). 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application TITLE has been amended as follows: 
-- METHOD FOR MANUFACTURING LIGHT EMITTING MODULE WITH CONCAVE SURFACE LIGHT GUIDE PLATE--.
REASONS FOR ALLOWANCE
Claims 1, 5 and 8-25 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because of Applicant’s incorporation of the allowable subject matter of now canceled dependent claim 2 as set forth in line item number 2 of the 11-13-20 OA into independent claim 1 has made claim 1 allowable.

Dependent claims 5 and 8-12 are allowed, because they depend on allowed claim 1.    

New independent claim 14 is allowed, because of Applicant’s incorporation of the allowable subject matter of now canceled dependent claim 3 as set forth under line item number 2 of the 11-13-20 OA into independent claim 1 and rewriting as new claim 14 has made new claim 14 allowable.
Dependent claims 15-20 are allowed, because they depend on allowed claim 14.   

Independent claim 21 is allowed, because the prior-art of record, singularly or in combination fails to disclose or suggest, in combination with the other claimed elements in claim 21, the concave portion comprising a side surface and a bottom surface that is smaller than an opening of the concave portion in a cross-sectional view…wherein the main light emitting surface of the light emitting element is arranged substantially on the same plane as the second main surface of the light guide plate to fix the light emitter to the light guide plate.   
Dependent claims 22-24 are allowed, because they depend on allowed claim 21. 

Independent claim 25 is allowed, because the prior-art of record, singularly or in combination fails to disclose or suggest, in combination with the other claimed elements the concave portion comprising a side surface and a bottom surface that is smaller than an opening of the concave portion in a cross-sectional view…wherein the bonding member comprises a wavelength conversion member.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed on the current Notice of References Cited-892 Form. Specifically References A, B and C illustrated backside recesses on opposite side of the light source. 
A. Kasai in Figure 3 illustrates a recess that “optically functional parts 1a” fit-into in order to better control reflection and diffusion. 
B. Kakkar in Figure 4 shows a light source 18 and total internal reflection structures 12 that are fit-into a bottom cavity. 
C. Zhu shows in Figure 2 of a light source 300 with a light guide plate 302 with a recess 322.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

13 February, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895